Shaw, C. J.
This appears to be a common case of one joint promisor, who has paid the whole of a joint note, claiming a contribution of his copromisor. Stripped of the various facts with which the case is connected, but which have" no influence upon the correlative rights of these parties, it is the case of one promisor paying the whole of a debt, which both were equally under obligation to pay.
Fiist, as to the admission, as witnesses, of some of the trus*51tees of the meetinghouse, for whose use the money was borrowed. We think they had no interest in the event of this suit, whether that society was or was not bound to refund the money; though it appears, by other parts of the case, that they were not bound to refund. But supposing the money borrowed for the use of the society, by their authority, and that they were liable, t was wholly immaterial to them, whether they were liable foi the whole to Packard, or for one half to Packard, and one half to Swift’s executor. If the plaintiff recovers in this suit, they must pay one 'half to each ; if not, they must pay the whole to Packard. The result of this suit, therefore, will not affect their liability, nor the amount for which they were liable.
It is then however argued for the defendant, that the notes being given by the makers as trustees of the voluntary society, it bound the associates, and not the makers personally, and so the plaintiff paid in his own wrong, and can found no claim on that payment, against the other promisor. To this, several answers uccur : First, that the associates were not then acting as a corporation, and could only be bound as individuals. Secondly, they were but two of five of the trustees, and the evidence negatives their authority, as trustees, to borrow money on the credit of the associates. But, thirdly, the decisive answer is, that the notes, us terms, do bind the signers personally, and they are called trustees, as descriptio personarum, and to indicate the use to which tiie money was to be put. And it further appears, that they subsequently agreed to pay these notes equally, to relieve the society from debt. It appears that they were active and leading promoters of this public enterprise, and they treated the money, raised by these notes, as part of their voluntary contribution towards it. Being personally bound by the notes, each was under obligation to pay the whole ; and therefore the plaintiff did not pay in his own wrong, but simply discharged a legal obligation. <
Another ground taken for the defendant was, that by the terms of the note, it was payable by Swift to himself, described as treasurer of the first precinct, another and an incorporated parish ; and as he could not sue himself, it was not a legal and *52binding obligation. Whilst Mr. Swift lived, and remained such treasurer, there would have been a technical difficulty in maintaining a suit against him, on the note, or even against both, as it was a joint note. But the difficulty would have been merely formal. The note was evidence of a joint debt, and if Packard had paid the whole without suit, he might have had his action for money paid, and the difficulty would have vanished. Again, Mr. Swift was responsible to the parish of which he was treasurer, for the funds intrusted to him ; if he had lent them without taking a valid security, he would have been liable. If it was a valid security, then he was bound by it. Either way he was liable in whole or in part, and when the plaintiff paid the whole to his successor, he paid a debt for which Swift was liable, at least to the amount of the note.
But we think there is another and decisive answer, furnished • by statute. It is provided by St. 1797, c. 14, and Rev. Sts. c. 100, § 25, that when any bond, note, &c. is made to the treasurer of any town, parish, or other corporation, an action may be prosecuted thereon by any successor in such office. Consequently, after the death of the treasurer, Swift, the election of a successor, and the delivery of the note to such successor, when the plaintiff paid this note, he paid a debt, for which the defendant, as Swift’s executor, was then liable to an action equally with the plaintiff. In legal contemplation, it was paid one half to the defendant’s use, to recover which, this action may be maintained.

Defendant defaulted